22-336-cv
     Oglevee v. Generali U.S. Branch


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
     COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 2nd day of November, two thousand twenty-two.
 4
 5          PRESENT: RAYMOND J. LOHIER, JR.,
 6                           SUSAN L. CARNEY,
 7                           ALISON J. NATHAN,
 8                                   Circuit Judges.
 9          ------------------------------------------------------------------
10
11          REBECCA OGLEVEE, KRISTEN JOHNER,
12          RENEE CLONTS, MELISSA GARNER,
13          AMITABH SHARMA,
14
15                          Plaintiffs-Appellants,
16
17          AMY FLANIGAN, SHELLEY KEITH,
18          MATTHEW NIXON, KARI NIXON, RICHARD
19          ROBBINS, VAL DZIAGWA, on behalf of
20          themselves and all others similarly situated,
21
 1                         Plaintiffs,
 2
 3                 v.                                                            No. 22-336-cv
 4
 5         GENERALI U.S. BRANCH, CUSTOMIZED
 6         SERVICES ADMINISTRATORS, INC.
 7         GENERALI GLOBAL ASSISTANCE AND
 8         INSURANCE SERVICES,
 9
10                         Defendants-Appellees.
11
12         ------------------------------------------------------------------
13
14         FOR PLAINTIFFS-APPELLANTS                                 JAMISEN A. ETZEL, Lynch
15                                                                   Carpenter, LLP, Pittsburgh, PA
16                                                                   (David E. Kovel, Kirby
17                                                                   McInerney LLP, New York,
18                                                                   NY, Bryan L. Clobes, Cafferty
19                                                                   Clobes Meriwether & Sprengel
20                                                                   LLP, Media, PA, on the brief)
21
22         FOR DEFENDANTS-APPELLEES                                  ARCHIS A. PARASHARAMI,
23                                                                   Mayer Brown LLP,
24                                                                   Washington, DC (Bronwyn F.
25                                                                   Pollock, C. Mitchell Hendy,
26                                                                   Mayer Brown LLP, Los
27                                                                   Angeles, CA, on the brief)
28
29         Appeal from a judgment of the United States District Court for the

30   Southern District of New York (John G. Koeltl, Judge).

31         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

32   AND DECREED that the judgment of the District Court is AFFIRMED.

                                                        2
 1         Plaintiffs-Appellants appeal from a judgment of the United States District

 2   Court for the Southern District of New York (Koeltl, J.) dismissing their claims

 3   for breach of contract, unjust enrichment, conversion, bad faith, and breach of the

 4   implied covenant of good faith and fair dealing, pursuant to Federal Rule of Civil

 5   Procedure 12(b)(6). We assume the parties’ familiarity with the underlying facts

 6   and the record of prior proceedings, to which we refer only as necessary to

 7   explain our decision to affirm.

 8         Plaintiffs-Appellants filed this consolidated class action suit based on

 9   travel insurance policies provided by Generali US Branch and Customized

10   Services Administrators, Inc., (together, “Generali”) for scheduled trips that were

11   cancelled as a result of the COVID-19 pandemic. On appeal, Plaintiffs-

12   Appellants challenge only the District Court’s dismissal of their breach of

13   contract and unjust enrichment claims. They argue that the travel insurance

14   policies’ relevant general exclusion does not apply, that the coverage provisions

15   for “quarantine” and “natural disaster” apply, and that Generali was unjustly

16   enriched by portions of the insurance premiums attributable to post-departure

17   coverages.

18         Applying state law—of Georgia, Oregon, Missouri, Utah, Pennsylvania,

                                              3
 1   and Florida—the District Court considered and rejected these arguments.

 2   Having reviewed the District Court’s Rule 12(b)(6) dismissal de novo, see Dolan

 3   v. Connolly, 794 F.3d 290, 293 (2d Cir. 2015), and having considered the parties’

 4   arguments on appeal, we affirm for substantially the same reasons set forth in

 5   the District Court’s December 21, 2021 opinion and order. 1

6           We have considered Plaintiffs-Appellants’ remaining arguments and

 7   conclude that they are without merit. For the foregoing reasons, the judgment

8    of the District Court is AFFIRMED.

 9                                             FOR THE COURT:
10                                             Catherine O’Hagan Wolfe, Clerk of Court
11




     1Although we do not adopt all of the District Court’s reasoning as to Plaintiffs-
     Appellants’ eligibility for “natural disaster” coverage, we agree with its conclusion that
     those claims—asserted by Clonts, Johner, and Garner—are barred by the policies’
     “travel restrictions” exclusion.
                                                   4